         Case 1:20-cv-02010-LGS Document 12 Filed 06/19/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 19, 2020


BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Steven Williams,
               20 Civ. 2010 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s order of June 18, 2020 (Dkt. 11) (the “Order”), this letter certifies
that on June 19, 2020, the Government sent the Order to petitioner Steven Williams via the United
States Postal Service.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          By: __s/____________________________
                                              Rebekah Donaleski/ Lara Pomerantz
                                              Assistant United States Attorney
                                              (212) 637-2423/2343
